Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/13/2019 is being considered by the examiner.

Drawings
The drawings filed on: 11/27/2019 are accepted. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘input interface configured to receive …’, ‘medical term normalization engine coupled …. Configured to … convert … output in claim 11, ‘one or more first translators  … configured to generate ….’, ‘second translator configured to received …’ in claim 12, ‘ search engine … configured to find …’ in claim 13, ‘… two first translators … configured to … translate …’ in claim 14, and ‘… scoring engine configured to associate …’ in claim 15. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 

With regards to claim 1, the claim recites “receiving the term or descriptor …”, “translating the term or descriptor …”, “for each translated term … translating the set of translations …”, “scoring each entry of the output list …” and “providing the entry of the output list having the highest score to the user”.


	The judicial exception is not integrated in a practical application, as it does not include additional elements that would impose meaningful limits on practicing the abstract idea towards a practical application. The claim is thus directed to an abstract idea. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is thus, not patent eligible.

With regards to claim 2, it recites “the input term or descriptor is a common version …”. However, the limitation(s) in the claim require an additional description of how information is arranged  (common version), which is still directed to an abstract idea that includes a user manually considering a type of (common version) information, and is not 

With regards to claim 3, it recites “… wherein each element of the set of translations is translated back … “. However the additional limitation(s) in the claim encompasses steps that can be manually performed in the mind, such as a user manually considering results from a prior step and manually performing an additional back-translation. Thus the claim does not resolve the statutory deficiencies of claim 1, as it is still directed to an abstract idea and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

With regards to claim 4, it recites “… wherein the one or more pre-defined domain dictionaries …”. However the additional limitation(s) in the claim encompasses steps that can be manually performed in the mind, such as a user manually considering a translation based upon manually making translation decisions by referencing specific types of dictionary content. Thus the claim does not resolve the statutory deficiencies of claim 1, as it is still directed to an abstract idea and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.



With regards to claim 6, it recites “… wherein the at least one target language includes two separate languages”. However the additional limitation(s) in the claim encompasses steps that can be manually performed in the mind, such as a user manually making more than one translation to different languages. Thus the claim does not resolve the statutory deficiencies of claim 1, as it is still directed to an abstract idea and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

With regards to claim 7, it recites “… wherein the two separate target languages are each European languages”. However the additional limitation(s) in the claim encompasses steps that can be manually performed in the mind, such as a user making more than one translation to different languages (European languages). Thus the claim does not resolve the statutory deficiencies of claim 1, as it is still directed to an abstract idea and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.


With regards to claim 9 , it recites “… outputting each entry of the output list, and its score to the user”. However the additional limitation(s) in the claim encompasses steps that can be manually performed in the mind, such as a user manually presenting information based upon manual scoring calculations. Thus the claim does not resolve the statutory deficiencies of claim 1, as it is still directed to an abstract idea and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

With regards to claim 10, it recites “… wherein the score is each entry … is determined by … “. However the additional limitation(s) in the claim encompasses steps that can be manually performed in the mind, such as a user manually calculating a score based upon manually considered conditions/criteria. Thus the claim does not resolve the statutory deficiencies of claim 1, as it is still directed to an abstract idea and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.


	The limitation of “input interface configured to receive the term or descriptor …”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the ‘input interface’, the ‘receive’ limitation in the context of this claim encompasses the user manually considering a term or descriptor as a basis for performing a subsequent step. Similarly, but for the “output interface” the  limitation for “… medical term normalization engine … to convert the input medical term or descriptor …retranslating from the target language back into the source language” in the context of this claim encompasses the user manually performing a conversion and retranslation step back to a source language. Additionally, but for the “output interface”, the limitation for “output, … one or more normalized terms …” in the context of this claim encompasses the user manually providing feedback of content (one or more normalized terms). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the ‘mental processes’ grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 

	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is thus, not patent eligible.

With regards to claim 12, it recites “… configured to generate translation results  … into the target language …”; “… receive the translation results and re-translate them back into the source language using a professional or domain specific dictionary”. However the additional limitation(s) in the claim encompasses steps that can be manually performed in the mind, such as a user manually generating a translation to a target language and then using results from a prior manually generated translated step to re-translate back to the source language by manually referencing /reading a particular type of dictionary. Thus the claim does not resolve the statutory deficiencies of claim 11, as it is still directed to an abstract idea and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.



With regards to claim 15, it recites “… associate a probability score with each of the one or more normalized terms and to output the respective score for each of the one or more normalized terms”. However the additional limitation(s) in the claim encompasses steps that can be manually performed in the mind, such as a user manually calculating a probability score for the terms and then manually providing feedback of the scores associated with the terms. Thus the claim does not resolve the statutory deficiencies of claim 11, as it is still directed to an abstract idea and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

With regards to claim 16, it recites a computer program product “… computer-readable storage medium having computer readable program code… executable by one or more computer processors “ , “receive an medical or medical condition related input term or phrase”, “translate the term or descriptor …”, “for each translated term … translate the 

	The limitation of “receiving the term or descriptor …”, “translating the term or descriptor …” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting computer readable storage medium and one or more computer processors, nothing in the claim limitation precludes the step from being practically performed in the mind. For example, the ‘receiving’ and ‘translating’ in the context of this claim encompasses the user manually obtaining the terms to perform a manual translation. Similarly, the limitation of ‘scoring each entry’, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind that would include a user manually performing a mathematical scoring based on criteria. Additionally, the ‘providing the entry … having the highest score to the user’ , is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind that would include a user manually, based upon a condition, provide a form of response (such as written, verbal or physical). If a claim limitation, under its broadest reasonable interpretation, convers performance of the limitation in the mind but for recitation of generic computer components, then it falls within the ‘mental processes’ grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
	This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional elements of a computer readable medium and one or more processors. The processors and computer readable medium are recited at a 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements amount to no more than application of exception using generic computer components, and thus, can not provide an inventive concept. The claim is not patent eligible. 

With regards to claim 17 , it recites “… output each entry of the output list, and its score to the user ”. However the additional limitation(s) in the claim encompasses steps that can be manually performed in the mind, such as a user manually presenting information based upon manual scoring calculations. Thus the claim does not resolve the statutory deficiencies of claim 1, as it is still directed to an abstract idea and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

With regards to claim 18, it recites “… wherein each element of the set of translations is translated back into the source language using one or more pre-defined domain specific dictionaries”. However the additional limitation(s) in the claim encompasses steps that can be manually performed in the mind, such as a user manually considering a 
 
With regards to claim 19, it recites “… the one or more pre-defined domain specific dictionaries are professional, scientific and academic. However the additional limitation(s) in the claim encompasses steps that can be manually performed in the mind, such as a user manually considering a translation based upon manually making translation decisions by referencing specific types of dictionary content. Thus the claim does not resolve the statutory deficiencies of claim 16 as it is still directed to an abstract idea and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

With regards to claim 20, it recites “… wherein the score of each entry of the output list is determined …”. However the additional limitation(s) in the claim encompasses steps that can be manually performed in the mind, such as a user manually calculating a score based upon manually considered conditions/criteria. Thus the claim does not resolve the statutory deficiencies of claim 16, as it is still directed to an abstract idea and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
 
Claim Objections
Claims 4 and 17 are objected to because of the following informalities:  
With regards to claim 4, it is dependent upon itself, although this appears to be a typographical error, and the examiner will assume for purposes of examination that claim 4 is supposed to depend upon claim 3.  
With regards to claim 17, it is dependent upon claim 1, however it recites a ‘computer readable program code’ which has antecedent basis to claim 16 instead of claim 1. Thus, this appears to be a typographical error, and for the purposes of examination, the examiner will assume claim 17 is supposed to depend upon claim 16 instead.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9, 11-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (US Application: US 20100274552, published: Oct. 28, 2010, filed: Aug. 9, 2006) in view of Haley (US Patent: 10490306, issued: Nov. 26, 2019, filed: Feb. 20, 2015).

With regards to claim 1. Gao et al teaches a method comprising:
 receiving a … input term or descriptor in a source language (paragraph 0018: input terms/content are parsed with a source semantic parser); 

translating the term or descriptor from the source language into at least one target language to obtain a set of translated terms of the input term (paragraphs 0009 and 0018: the terms/content are translated to obtain a set of translated concepts/terms in a generated target language sentence); 

for each translated term in the set of translations, translating the set of translations back into the source language to obtain an output list of standard versions of the input term (paragraphs 0020, 0021 and 0025: the concept terms in a translated target language sentence are referenced/processed to convert back to the source language to obtain a listing of more standard/relevant/’significant’ versions of the input terms with respect to a threshold); 

scoring each entry of the output list as to probability of being the most standard version of the input term (paragraphs 0021 and 0025: scoring is performed to determine a more standard/relevant/’significant version of the input data); and 

providing the entry of the output list having the highest score to a user (paragraph 0025: one or more concept entries are displayed to the user including from highest to lowest 

However Gao does not expressly teach receiving a medical or medical condition related input term or descriptor in a source language.

Yet Haley teaches receiving a medical or medical condition related input term or descriptor in a source language (Abstract, column 1, lines 60-64, column 2, lines 58-67, column 3, lines 25-40, column 12, lines 21-23 and 44-50: medical terms in medical information is processed as input to generate a translated second output using medical domain ontology. Depending on the reader profile, the second output can be more narrow/specific than the first should the second output be meant for a doctor using input from a patient).

It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Gao’s ability to process input data terms in a source language perform translations to a second language, such that the input term is a common version of a medical concept, as taught by Haley. The combination would have allowed Gao to have allowed people to communicate with each other despite different levels of understanding (Haley, column 1, lines 16-19). With regards to claim 2. The method of claim 1, the combination of Gao and Haley teaches wherein the input term or descriptor is a common version of a medical concept, condition, object, process, or drug, as similarly explained in the rejection of claim 1, and is rejected under similar rationale.With regards to claim 3. The method of claim 1, the Gao teaches wherein each element of the set of translations is translated back into the source language, as similarly explained in the rejection of claim 1, and is rejected under similar rationale. 
However the combination of Gao and Haley does not expressly teach translated … into … language using one or more pre-defined domain specific dictionaries.
Yet Haley also teaches translated … into … language using one or more pre-defined domain specific dictionaries (column 3, lines 1-8: ontological relationships are defined (interpreted as dictionaries) that include science/medical relationship content).
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Gao and Haley’s ability to perform a back translation to the source/desired language , such that the translation to the desired language would have referenced science/medical based dictionary information, as also taught by Haley. The combination would have allowed Gao and Haley to have mined  information for helping to alter an input expression to and output expression for a desired reader/audience (Haley, column 3, lines 15-25). With regards to claim 4. The method of claim 3, the combination of Gao and Haley teaches wherein the one or more pre-defined domain specific dictionaries are professional, scientific or academic, as similarly explained in the rejection for claim 3, and is rejected under similar rationale.With regards to claim 5. The method of claim 1, Gao teaches wherein the input term or descriptor is used in spoken Chinese (paragraph 0019: term information is identified/processed from a Chinese sentence).With regards to claim 9. The method of claim 1, Gao teaches further comprising outputting each entry of the output list, and its score, to the user (paragraph 0025: one or more entries are displayed to the user including from highest to lowest through a confidence range from high to low (low but above a threshold) scored through a ‘brightness’ visualization).With regards to claim 11. The combination of Gao et al and Haley teaches a system, comprising: an input interface configured to receive an input medical term or descriptor; an output interface; a medical term normalization engine coupled to the input interface and to the output interface, configured to: convert the input medical term or descriptor into a standard or normalized equivalent via translation of the input term from its source language into a target language and re-translating from the target language back into the source language; and output, via the output interface, one or more normalized terms corresponding to the medical term or descriptor, as similarly explained in the rejection for claim 1, and is rejected under similar rationale.With regards to claim 12. The system of claim 11, the combination of Gao et al and Haley teaches the medical term normalization engine further comprising: one or more references an output of a translator (which is an act of access/’search’), to perform a re-translation into the source language), and is rejected under similar rationale.With regards to claim 15. The system of claim 11, Gao et al and Haley et al teaches further comprising a scoring engine configured to associate a probability score with each of the one or more normalized terms and to output the respective score for each of the one or more normalized terms, as similarly explained in the rejection of claim 1 (the examiner notes a range of scores are presented and the scores are ranked within the range (above a threshold) in Gao et al), and is rejected under similar rationale.With regards to claim 16, Gao et al and Haley teaches a computer program product for .
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (US Application: US 20100274552, published: Oct. 28, 2010, filed: Aug. 9, 2006) in view of Haley (US Patent: 10490306, issued: Nov. 26, 2019, filed: Feb. 20, 2015) in view of Knaus et al (US Application: US 2007/0143273, published: Jun. 21, 2007, filed: Dec. 8, 2006).

With regards to claim 6. The method of claim 1, the combination of Gao et al and Haley teaches wherein the at least one target language, as similarly explained in the rejection of claim 1, and is rejected under similar rationale. 
However the combination does not expressly teach wherein the at least one target language includes two separate target languages.
Yet Knaus et al teaches wherein the at least one target language includes two separate target languages (page 6, paragraph 0075: more than one target language can be referenced for terms/standardized vocabulary via publications such as ‘French Translation, 1993 – ICPCFRE_1993’ and ‘German Traslation, 1993 – ICPCGER_1993’)..

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (US Application: US 20100274552, published: Oct. 28, 2010, filed: Aug. 9, 2006) in view of Haley (US Patent: 10490306, issued: Nov. 26, 2019, filed: Feb. 20, 2015) in view of Kurata (US Application: US 2018/0090128, published: Mar. 29, 2018, filed: Sep. 23, 2016).

With regards to claim 10. The method of claim 1, Gao et al and Haley teaches wherien the score of each entry of the output list, as similarly explained in the rejection for claim 1, and is rejected under similar rationale.
However the combination does not expressly teach wherein the score … is determined by one or more of: relative frequency of the entry in the source language, relative frequency of a term in the target language that was translated into the entry, or relative authority or prestige of the dictionary that was used to obtain the entry.
Yet Kurata et al teaches wherein the score … is determined by one or more of: relative frequency of the entry in the source language, relative frequency of a term in the target language that was translated into the entry, or relative authority or prestige of the dictionary that was used to obtain the entry (paragraph 0028: a relative term frequency score with respect to a source/general domain is calculated).
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Gao et al and Haley’s ability to perform translation between domains (source/general to target) and back to source for scoring presentation of translation results, such that the scoring could have been modified to be a term frequency score of a term/entry for the general-domain, as taught by Kurata et al. The combination would have allowed Gao et al and Haley to have determined based upon a specific domain, words that are relevant (Kurata et al, paragraph 0005). 

With regards to claim 20. The computer program product of claim 16, the combination of Gao et al, Haley and Kurata et al teaches wherein the score of each entry of the output list is determined by one or more of: relative frequency of the entry in the source language, relative frequency of a term in the target language that was translated into the entry, or relative authority or prestige of the dictionary that was used to obtain the entry, as similarly explained in the rejection of claim 10, and is rejected under similar rationale.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al (US Application: US 20100274552, published: Oct. 28, 2010, filed: Aug. 9, 2006) in view of Haley (US Patent: 10490306, issued: Nov. 26, 2019, filed: Feb. 20, 2015) in view of Rezagholizadeh et al (US Application: US 2020/0097554, published: Mar. 26, 2020, filed: Sep. 26, 2018).

With regards to claim 14. The system of claim 11, Gao et al and Haley teaches wherein there [is a translator] … to translate the medical term or descriptor, as similarly explained in the rejection of claim 11, and is rejected under similar rationale.
However the combination of Gao and Haley does not expressly teach … two first translators, and wherein they are configured to operate in parallel to translate the input medical term or descriptor into each of two separate target languages.
Yet Rezagholizadeh et al teaches two first translators, and wherein they are configured to operate in parallel to translate … into each of two separate target languages (paragraph 0012: there are translators that operate in parallel/concurrently such that one generates a sentence in a first language, and another one generates a sentence in a second language).
It would have been obvious to one of ordinary skill in the art before the effective filing of the invention to have modified Gao et al and Haley’s ability to use translations for different recipients/technical-domain-recipients, such that two translations for the recipients can be performed concurrently, as taught by Rezagholizadeh et al. The combination would have allowed Gao et al and Haley to have allowed translations to be performed accurately and efficiently (Rezagholizadeh et al, paragraph 0002). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Devarakonda et al (US Application: US 2015/0356270): This reference teaches scoring to determine standard terms.
Yamauchi et al (US Patent: 10679014): This reference teaches performing a translation and then performing a back-translation afterwards.
Tanase et al (US Application: US 2017/0032087): This reference teaches searching for medical codes based upon term variation recognition/identification.
Ho et al (US Application: US 2017/0032273): This reference teaches text analysis and concept derivation through concept vector computation.
Green et al (US Patent: 7225199): This reference teaches normalizing and classifying locale-specific information.
Kuczmarski et al (US Patent: 10984784): This reference teaches identifying intent within a query and processing/fulfilling an intent. 
Mailhot (US Application: US 2013/0246067): This reference teaches producing automated medical reports and updating fields of an interface.
Vasiltschenko et al (US Application: US 2019/0171719): This reference teaches determining target language equivalents in more than one language , given a reference/source language.
Eden et al (US Application: US 2014/0172407): This reference teaches automated language translation by referencing string representations of words.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.